Opinion op the Court, Waterman, J. This was a proceeding commenced by attachment. It is insisted that the affidavit upon which it was prosecuted is insufficient, and it is also argued that the instructions given ' upon the trial Avere improper. Appellants have not included in their abstract either the affidavit or the instructions complained of; and, as we have often said, in such cases we are not bound to consider either. An index is not an abstract. Joliet Street Ry. Co. v. Call, 42 Ill. App. 41; Chicago Consolidated Bottling Co. v. Mitton, 41 Ill. App. 154; Joliet Street Ry. Co. v. McCarthy, 42 Ill. App. 49; Ward v. Stanley, 41 Ill. App. 417. Upon the merits Ave see no sufficient reason for interfering Avith the conclusion to which the court and jury came. There was sufficient evidence to Avarrant the finding against Springer, although he may not have signed any paper or been actually interested in the business in Avhich appellee was employed. There are no reviewable errors in the record of this cause unless they are to be found in the affidavit for attachment on the instructions given by the court, and for the reasons indicated we decline to go through the record, find and examine these documents. The judgment of the Circuit Court is affirmed.